RECOMMENDED FOR FULL-TEXT PUBLICATION
                              Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                     File Name: 17a0170p.06

                   UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT



 ANDREA MILLER,                                          ┐
                                  Plaintiff-Appellant,   │
                                                         │
                                                         >      No. 17-5021
        v.                                               │
                                                         │
                                                         │
 WOODSTON MADDOX,                                        │
                                 Defendant-Appellee.     │
                                                         │
                                                         ┘

                         Appeal from the United States District Court
                      for the Middle District of Tennessee at Nashville.
                     No. 3:13-cv-01270—Kevin H. Sharp, District Judge.

                              Decided and Filed: August 3, 2017

                 Before: MOORE, STRANCH, and DONALD, Circuit Judges.
                                 _________________

                                         COUNSEL

ON BRIEF: Kyle F. Mothershead, Nashville, Tennessee, R. Andrew Free, Nashville,
Tennessee, for Appellant. Keli J. Oliver, Melissa Roberge, DEPARTMENT OF LAW OF THE
METROPOLITAN DEPARTMENT OF NASHVILLE AND DAVIDSON COUNTY,
Nashville, Tennessee, for Appellee.
                                     _________________

                                          OPINION
                                     _________________

       BERNICE BOUIE DONALD, Circuit Judge. Andrea Miller was arrested, charged, and
indicted on charges of reckless driving and resisting arrest, based on false statements made by
officer Woodston Maddox. The district court granted summary judgment in Maddox’s favor on
Miller’s malicious prosecution claim under 42 U.S.C. § 1983. We conclude that Maddox is not
 No. 17-5021                           Miller v. Maddox                                   Page 2


entitled to judgment as a matter of law and is not entitled to either absolute or qualified
immunity. Accordingly, we REVERSE the district court’s judgment.

                                                I.

       Miller brought a Fourth Amendment malicious prosecution claim under 42 U.S.C. § 1983
against Maddox arising from her alleged reckless driving and resisting of arrest. The district
court granted Maddox’s motion for summary judgment and dismissed Miller’s complaint,
reasoning that Miller could not establish an exception to the general rule that the issuance of an
indictment conclusively establishes probable cause, and that Maddox was entitled to absolute
immunity from a § 1983 suit based on statements he made to the night court commissioner.

                                               II.

       This court reviews a district court’s grant of summary judgment de novo. Jackson v. VHS
Detroit Receiving Hosp., Inc., 814 F.3d 769, 775 (6th Cir. 2016).         Summary judgment is
appropriate “if the movant shows that there is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A dispute is “genuine”
“if the evidence is such that a reasonable jury could return a verdict for the non-moving party.”
Ford v. Gen. Motors Corp., 305 F.3d 545, 551 (6th Cir. 2002) (quoting Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 248 (1986)).        The moving party bears the initial burden of
establishing that there are no genuine issues of material facts, which it may accomplish “by
demonstrating that the nonmoving party lacks evidence to support an essential element of its
case.” Id. (citing Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986)). In response, the
nonmoving party must present “significant probative evidence” that will reveal that there is more
than “some metaphysical doubt as to the material facts.” Moore v. Philip Morris Cos., Inc.,
8 F.3d 335, 340 (6th Cir. 1993). The mere existence of a scintilla of evidence in support of the
nonmovant’s position will not suffice to avoid summary judgment. Anderson, 477 U.S. at 252.

                                               III.

       We have recognized that a plaintiff may bring a malicious prosecution claim under the
Fourth Amendment based on a defendant officer’s wrongful investigation, prosecution,
 No. 17-5021                             Miller v. Maddox                                  Page 3


conviction, and incarceration of a plaintiff. Barnes v. Wright, 449 F.3d 709, 715–16 (6th Cir.
2006). To succeed on such a claim, Miller must establish that (1) a criminal prosecution was
initiated against her and Maddox made, influenced, or participated in the prosecution decision;
(2) there was no probable cause to support the charges; (3) as a result of the legal proceedings,
Miller suffered a deprivation of liberty “apart from the initial seizure”; and (4) the criminal
proceedings ended in Miller’s favor. Sykes v. Anderson, 625 F.3d 294, 308–09 (6th Cir. 2010).
The last element is not in dispute in this case.

                                                   a.

       Miller first insists that because, in affirming the denial of Maddox’s motion to dismiss,
this court found in her favor on the first and third elements, the law of the case doctrine
conclusively establishes that those elements are met and precludes our review of those issues on
summary judgment.

       Initially, despite Miller’s claims to the contrary, our prior decision did not resolve
whether her allegations of post-process detention deprived her of liberty so as to satisfy the third
element. Rather, it mentioned, in passing when rejecting Maddox’s argument that Miller’s claim
should be construed as one for false imprisonment, that “the detention that Miller challenges is
the three-to-four-hour period of confinement that resulted from the allegedly wrongful institution
of this legal process.” Order, R. 20 at 4, Case No. 14-6216. We noted that this was “the exact
harm that a malicious-prosecution claim is intended to remedy.” Id. We therefore, did not
resolve the third element.

       Furthermore, the law of the case doctrine does not prohibit our review of these issues.
Under the law of the case doctrine, “when a court decides upon a rule of law, that decision
should continue to govern the same issues in subsequent stages in the same case.” Scott v.
Churchill, 377 F.3d 565, 569–70 (6th Cir. 2004) (quoting Arizona v. California, 460 U.S. 605,
618 (1983)).    Importantly, however, this doctrine is intended to enforce a district court’s
adherence to an appellate court’s judgment, and so is applied only loosely when we reconsider
our own decisions. Williams v. McLemore, 247 F. App’x 1, 7 (6th Cir. 2007) (citing United
States v. Dunbar, 357 F.3d 582, 592 (6th Cir. 2004)); see also Patterson v. Haskins, 470 F.3d
 No. 17-5021                            Miller v. Maddox                                   Page 4


645, 660–61 (6th Cir. 2006) (noting the prudential nature of the law of the case doctrine).
Consistent with this latter principle, we have also held that this court’s prior “holding on a
motion to dismiss does not establish the law of the case for purposes of summary judgment,
when the complaint has been supplemented by discovery.” McKenzie v. Bellsouth Tellecomms,
Inc., 219 F.3d 508, 513 (6th Cir. 2000); see also Williams, 247 F. App’x at 7 (citing Behrens v.
Pelletier, 516 U.S. 299, 309 (1996)) (observing that the denial of qualified immunity in a motion
to dismiss does not trigger the law of the case doctrine following the denial of the defendant’s
motion for summary judgment). So we may consider issues not expressly or impliedly decided
by the previous opinion. McKenzie, 219 F.3d at 513 (quoting Jones v. Lewis, 957 F.2d 260, 262
(6th Cir. 1992)). Given the prudential nature of the law of the case doctrine and the fact that we
previously decided these issues under a standard more favorable to Miller, we conclude that this
doctrine does not bar us from revisiting these issues.

       We now turn to the three elements of malicious prosecution at issue in this case.

                                                 b.

       To succeed on her claim, Miller must first establish that a criminal prosecution was
initiated against her and that Maddox made, influenced, or participated in the prosecution
decision. Sykes, 625 F.3d at 308. Neither party disputes that a criminal prosecution was initiated
against Miller. Rather, the dispute centers on whether Maddox made, influenced, or participated
in the prosecution decision. “To be liable for ‘participating’ in the decision to prosecute, the
officer must participate in a way that aids in the decision, as opposed to passively or neutrally
participating.” Sanders v. Jones, 845 F.3d 721, 731 (6th Cir. 2017) (quoting Webb v. United
States, 789 F.3d 647, 660 (6th Cir. 2015)). In Sykes, for instance, we concluded that an officer
influenced or participated in the decision to prosecute the plaintiffs where the officer gave false
testimony at a preliminary hearing, which was material because the officer was the only one to
testify. 625 F.3d at 312–14. We further held that a second officer likewise participated or
influenced the decision to prosecute the plaintiffs when the officer made misrepresentations and
omissions in his application for an arrest warrant and investigative report, which were relied on
by the prosecutors in proceeding against the plaintiffs. Id. at 314–17.
 No. 17-5021                            Miller v. Maddox                                    Page 5


       Here, Maddox swore as a “prosecutor” in an affidavit for an arrest warrant that Miller ran
a stop sign, then proceeded to speed down the street, became verbally confrontational when
Maddox asked her to get out of the vehicle, then jerked and twisted away from him when he tried
to physically remove her. As a result, the night commissioner issued an arrest warrant. Later, at
a preliminary hearing, Maddox testified to these same facts. Based on Maddox’s testimony, the
court found sufficient evidence to bind Miller’s case over to the grand jury. It appears that
Maddox was the only witness to testify during that hearing. Although it may be true that
Maddox never directly spoke with the prosecutor regarding the case, because Maddox swore out
the warrant affidavit that was submitted to the night commissioner and was the only witness to
testify in the preliminary hearing, we conclude that he at least influenced or participated in the
prosecution decision. See id. at 312–17.

                                                 c.

       We next turn to the issue of whether there was probable cause to support the charges.
The district court resolved the claim on this element, reasoning that Miller could not rebut the
general rule that an indictment conclusively establishes probable cause. However, our recent
decision in King v. Harwood, 852 F.3d 568 (6th Cir. 2017), which creates an exception to that
general rule, calls the district court’s conclusion into question. In light of King, we conclude that
the district court erred in granting summary judgment on this ground.

       Shortly prior to our decision in King, we decided Sanders, which observed the apparent
tension in our jurisprudence on the element of probable cause in a malicious prosecution case.
There, we noted that an indictment, fair on its face, generally conclusively establishes the
existence of probable cause, but also observed the exception to that rule when a defendant
knowingly or recklessly presents false testimony to the grand jury to obtain an indictment.
Sanders, 845 F.3d at 728–29. We examined the tension that this exception creates with the
Supreme Court’s decision in Rehberg v. Paulk, 566 U.S. 356 (2012), which held that absolute
immunity extends to false testimony given by a grand jury witness. Sanders, 845 F.3d at 729–
30. In particular, we analyzed “the tensions between Rehberg and our malicious prosecution
cause of action to determine whether malicious prosecution remains a viable claim where a
 No. 17-5021                            Miller v. Maddox                                     Page 6


plaintiff was indicted by a grand jury, given that Rehberg lends absolute immunity to grand jury
testimony.” Id. at 731.

       The plaintiff in Sanders argued that the officer was not entitled to absolute immunity
because her malicious prosecution claim was not based on the officer’s grand jury testimony, but
rather on his allegedly false police report. Id. at 730. We held that although the officer was not
entitled to absolute immunity for his police report, the statements made therein could not
overcome the presumption of probable cause because they could not be material to the grand
jury’s finding of probable cause. Id. at 732–33. We so reasoned because “[f]alse statements
could affect the grand jury’s determination of probable cause only if introduced through grand
jury testimony, and if that testimony is by the defendant, he is absolutely immune under
Rehberg.” Id.

       In King we recognized the “harsh” result produced by Sanders, noting that to avoid that
outcome, we would need to create an exception to the rule that an indictment conclusively
establishes probable cause. King, 852 F.3d at 587. So, we created an exception, holding that:

       where (1) a law-enforcement officer, in the course of setting a prosecution in
       motion, either knowingly or recklessly makes false statements (such as in
       affidavits or investigative reports) or falsifies or fabricates evidence; (2) the false
       statements and evidence, together with any concomitant misleading omissions,
       are material to the ultimate prosecution of the plaintiff; and (3) the false
       statements, evidence, and omissions do not consist solely of grand-jury testimony
       or preparation for that testimony . . . the presumption that the grand-jury
       indictment is evidence of probable cause is rebuttable and not conclusive.

Id. at 587–88. We, therefore, look first to whether the King exception applies to create a mere
rebuttable presumption of probable cause.

       First, Maddox accepts as true for the purpose of this appeal that his statements that Miller
was speeding and subsequently resisted arrest were false.           We conclude that these false
statements were committed in the course of setting the prosecution of Miller in motion because,
as discussed above, Maddox as the complaining witness filed the affidavit that led the night
commissioner to issue a warrant for Miller. Additionally, he was the only witness at the
preliminary hearing where it was determined there was probable cause to bind Miller’s case over
until trial. While, as Maddox insists, there may not be evidence that the “fabricated evidence
 No. 17-5021                                   Miller v. Maddox                                            Page 7


[was] presented to the grand jury and relied upon in securing an indictment,” R. 25, Appellee Br.
at 18, his false statements were instrumental in the stages leading up to the ultimate indictment,
so set the prosecution in motion.

        Next, the false statements were material to Miller’s prosecution because there is no
indication of evidence in the record that would allow the charges against Miller to proceed to the
grand-jury stage absent Maddox’s false testimony. Finally, Maddox’s false statements do not
consist solely of grand jury testimony. To the contrary, as Maddox emphasizes, he did not
testify during the grand jury proceedings and there is nothing but speculation to suggest that
Maddox’s statements were used during these proceedings.

        Accordingly, we conclude that the King exception applies to overcome the conclusive
presumption that an indictment by the grand jury establishes probable cause. So, Miller is
entitled to rebut the presumption of probable cause.

        As noted, Maddox accepts for the purposes of his appeal that Miller did not physically
resist his attempts to remove her from the vehicle. Maddox points to no other evidence in the
record supporting probable cause for resisting arrest, so we conclude that there is no probable
cause to support the charge against Miller for reckless driving in violation of Tenn. Code Ann.
§ 39-16-602.1 Maddox also accepts that Miller was not speeding. The only other evidence to
support the charge of reckless driving in violation of Tenn. Code Ann. § 55-10-2052 is that
Miller ran a stop sign.          However, though his affidavit states that Maddox had “a clear
unobstructed view” of Miller running the stop sign, based on the dash-cam video, no stop sign is
visible that would indicate where Miller was supposed to stop. There is, therefore, at least a




        1
         “It is an offense for a person to intentionally prevent or obstruct anyone known to the person to be a law
enforcement officer . . . from effecting a stop, frisk, halt, arrest or search of any person . . . .” Tenn. Code Ann.
§ 39-16-602(a).
        2
         “Any person who drives any vehicle in willful or wanton disregard for the safety of persons or property
commits reckless driving.” Tenn. Code Ann. § 55-10-205(a).
 No. 17-5021                                         Miller v. Maddox                                              Page 8


genuine issue of material fact regarding whether Maddox had probable cause to arrest Miller for
reckless driving.3

                                                               d.

           Lastly, Miller must demonstrate not just that she was seized, but that she suffered a
deprivation of liberty “apart from the initial seizure.” Sykes, 625 F.3d at 308–09. The record
reflects that after Miller participated in the video conference with the night court commissioner
who found probable cause, she remained detained for approximately forty-five minutes.4
Thereafter, she paid a $355 fee to be released and was required to participate in a pretrial release
program, which mandated that she show up on time for all court appearances and call the pretrial
case manager every week until the case was resolved. Participation in this program was an
alternative to Miller posting a $3,000 bond.

           Miller’s participation in the pretrial release program constitutes a deprivation of liberty
separate from the initial seizure. In Noonan v. County of Oakland, we concluded that the
plaintiff was not deprived of his liberty apart from his initial seizure because the plaintiff was
“never arrested or incarcerated, required to post bail or bond, or subjected to any travel
restrictions.” No. 15-2192, 2017 WL 1102912, at *7–8 (6th Cir. Mar. 24, 2017) (unpublished).
In that case, we concluded that the aggravation and costs associated with hiring an attorney and
reputational harms were not “a deprivation of liberty as understood in our Fourth Amendment
jurisprudence.” Id. at *8. However, in Johnson v. Moseley, we “assume[d] that” conditions of
pretrial release “represent a sufficient deprivation of . . . liberty to satisfy the third element” of

           3
           On appeal, Maddox also insists that the determination of probable cause at the preliminary hearing
definitively establishes probable cause for the purposes of Miller’s malicious prosecution claim. However, before
the district court, Maddox argued only that he was absolutely immune from testimony given at the preliminary
hearing and that the indictment conclusively establishes probable cause. Maddox has, therefore, waived appellate
review of this argument that was not presented before the district court. Fed. Trade Comm’n v. E.M.A. Nationwide,
Inc., 767 F.3d 611, 630 (6th Cir. 2014) (“[T]he failure to present an issue to the district court forfeits the right to
have the argument addressed on appeal.” (quoting Armstrong v. City of Melvindale, 432 F.3d 695, 700 (6th Cir.
2006))).
           4
        It appears that Miller contends that only the forty-five minutes she spent after the video conference with
the commissioner, not the hour or so she spent beforehand, constituted a deprivation apart from the initial seizure.
           5
               Miller testified at her deposition that she paid a $45 fee, but clarifies in her briefs on appeal that the fee
was $35.
 No. 17-5021                            Miller v. Maddox                                  Page 9


Sykes. 790 F.3d 649, 654 (6th Cir. 2015). Also, in Johnson v. City of Cincinnati, we indicated
that imposing restrictions designed to compel court appearance, “such as obligations to post
bond, attend court hearings, and contact pretrial services” could constitute a seizure. 310 F.3d
484, 493 (6th Cir. 2002) (collecting cases).

       Miller was not only arrested and incarcerated, but also required to pay $35 to be accepted
into the pretrial program, could have been required to post a $3,000 bond, was required to attend
court appearances, and required to check in with a case manager once per week. This case
involves precisely the factors that were missing in Noonan and that Johnson v. City of Cincinnati
suggested could constitute a deprivation of liberty apart from the initial seizure. Additionally,
after the night commissioner signed the arrest warrants and instructed that Miller could be
released after paying the $35 fee, Miller was detained for approximately an additional forty-five
minutes while being screened for the program. The Conditions of Release Order states that
Miller “SHALL be released” upon being accepted by the Pre-Trial Services Department for
supervision. Conditions of Release Order, ECF No. 67-18, Page ID 607. Any extension of a
seizure beyond the time reasonably required to carry out the seizure’s purpose is unlawful. See
Rodriguez v. United States, 135 S. Ct. 1609, 1613, 1616 (2015) (concluding that the extension of
a traffic stop seven or eight minutes beyond the time reasonably required to complete the stop’s
mission was unlawful); see also Manuel v. City of Joliet, 137 S. Ct. 911, 918–19 (2017)
(confirming the applicability of the Fourth Amendment to pretrial detention that occurs after the
legal process has begun). The purpose of Miller’s seizure was to determine probable cause and
the conditions of her release. To the extent that Miller was detained for any amount of time after
being accepted into the pretrial release program, that portion of her detention prolonged the
seizure beyond the point necessary to carry out the seizure’s purpose. The parties do not point us
to any place in the record stating how long, if at all, after acceptance into this program Miller
remained detained. Accordingly, we find that there is a genuine dispute of material fact with
respect to whether Miller suffered a deprivation of liberty by being detained past the time
necessary to enroll her in the pretrial services program.
 No. 17-5021                             Miller v. Maddox                                 Page 10


       For the aforementioned reasons, Maddox has not established the absence of genuine
issues of material fact such that he is entitled to judgment as a matter of law on Miller’s
malicious prosecution claim.

                                                IV.

       As the district court concluded, Maddox contends that he is entitled to absolute immunity
for his false statements. We disagree.

       In Briscoe v. LaHue, the Supreme Court upheld absolute immunity from § 1983 suits for
a police officer’s testimony, even acknowledging that this could result in defendants being
falsely convicted by knowing false testimony given by police officers. 460 U.S. 325, 341–46
(1983); see also Rehberg, 566 U.S. at 369, 375 (holding that a witness’ false testimony in a
grand jury proceeding is entitled to the same absolute immunity under § 1983 as that of a trial
witness). However, the Court has gone on to distinguish the acts of an officer who simply
falsely testifies in grand jury proceedings, and one whose false testimony plays a more active
role in the initiation of litigation. In Rehberg for instance, the Court declared that “[o]f course,
we do not suggest that absolute immunity extends to all activity that a witness conducts outside
of the grand jury room.      For example, we have accorded only qualified immunity to law
enforcement officials who falsify affidavits.”     Id. at 370 n.1.    It reasoned that by simply
“testifying before a grand jury, a law enforcement officer does not perform the function of
applying for an arrest warrant.” Id. at 370–71 (comparing a grand jury witness, who is entitled to
absolute immunity, with a complaining witness, who is not because the complaining witness
procures an arrest warrant or otherwise “set[s] the wheels of government in motion by instigating
a legal action” (citations omitted) (alteration in original)); see also Kalina v. Fletcher, 522 U.S.
118, 129–31 (1997) (concluding that absolute immunity does not extend to testifying in an
affidavit for a search warrant regarding the truth of the underlying facts); Malley v. Briggs,
475 U.S. 335, 340–45 (1986) (observing that we have accorded only qualified immunity to law
enforcement officials who falsify affidavits). Therefore, an officer is not absolutely immune
when he makes false statements in a warrant affidavit.
 No. 17-5021                            Miller v. Maddox                                   Page 11


       Maddox seems to suggest that he cannot be held liable for the false statements made in
the warrant affidavits because his testimony before the judicial commissioner was based on the
false statements. His logic is apparently that because he is absolutely immune from § 1983
liability based on his testimony, that he is also immune for the false statements previously made
in the affidavits. In support of his proposition, he relies on Sanders. However, Sanders does not
support his argument. In fact, Sanders held that the officer was not entitled to absolute immunity
for his police report. Sanders, 845 F.3d at 733. In Sanders, we went on to note that absolute
immunity would not extend to “falsifying affidavits and fabricating evidence.” Id. at 734. There
is a “thin but conspicuous line between, on the one hand, law-enforcement officers who only
provide grand-jury testimony . . . and, on the other hand, law-enforcement officers who either
(1) set the wheels of government in motion by instigating a legal action, or (2) falsify affidavits
or fabricate evidence concerning an unsolved crime.” King, 852 F.3d at 584 (citations omitted)
(internal quotation marks omitted). We confirmed in King that only qualified immunity extends
to officers who engage in the latter acts. Id.; see also Spurlock v. Satterfiled, 167 F.3d 995, 1001
(6th Cir. 1999) (“[A]bsolute testimonial immunity does not ‘relate backwards’ to ‘protect a
defendant for any activities he allegedly engaged in prior to taking the witness stand for his
grand jury testimony.’” (alteration omitted) (quoting Mastroianni v. Bowers, 160 F.3d 671, 677
(11th Cir. 1998))). We conclude, therefore, that Maddox is not entitled to absolute immunity for
the false statements he made in his warrant affidavit.

                                                 V.

       Lastly, we address Maddox’s argument that he is entitled to qualified immunity.
Government officials are entitled to qualified immunity for their actions unless (1) the plaintiff
has established a violation of a constitutional right, and (2) the right at issue was clearly
established at time of the incident. Pearson v. Callahan, 555 U.S. 223, 232 (2009). The key
inquiry is whether the defendants had “fair warning” of the unconstitutionality of their actions.
Cummings v. City of Akron, 418 F.3d 676, 687 (6th Cir. 2005). The right also “must be clearly
established in a ‘particularized’ sense, so that ‘the contours of the right’ are clear enough for any
reasonable official in the defendants’ position to know that what the official is doing violates that
right.” Danese v. Asman, 875 F.2d 1239, 1242 (6th Cir. 1989) (quoting Anderson v. Creighton,
 No. 17-5021                            Miller v. Maddox                                   Page 12


483 U.S. 635, 640 (1987)). “In other words, existing precedent must have placed the statutory or
constitutional question confronted by the official beyond debate.” Plumhoff v. Rickard, 134 S.
Ct. 2012, 2023 (2014) (internal quotation marks omitted) (quoting Ashcroft v. al-Kidd, 563 U.S.
731, 741 (2011)).

       Maddox spends a considerable portion of his brief illustrating why it is not clear that he
should be liable for malicious prosecution, thus reasoning that he is entitled to qualified
immunity.     Yet, his claim that the contours of our jurisprudence concerning malicious
prosecution are not entirely clear misses the point. Our inquiry is whether Maddox’s alleged
actions—arresting and detaining Miller based on false pretenses and then seeking an arrest
warrant based on these false statements—violated Miller’s clearly established constitutional
rights. We conclude that they did.

       In Spurlock for instance, we determined that the plaintiffs’ allegations were sufficient to
allege a violation of their constitutional rights where their complaint stated “that [the defendants]
wrongfully investigated, prosecuted, convicted and incarcerated them; that [an officer] fabricated
evidence and manufactured probable cause; that they were held in custody, despite a lack of
probable cause to do so; and that [an officer] and others conspired to maliciously prosecute and
convict them.” 167 F.3d at 1005. Turning to whether their rights were clearly established at the
time, we held that “a reasonable police officer would know that fabricating probable cause,
thereby effectuating a seizure, would violate a suspect’s clearly established Fourth Amendment
right to be free from unreasonable seizures.” Id. at 1006. Likewise, we concluded that “a
reasonable police officer would be on notice that unlawfully detaining a suspect, despite the fact
that the evidence used to detain that individual was fabricated, would also be unlawful.” Id. at
1006–07. Thus, we held that the defendants were not entitled to qualified immunity. Id. at 1007.
Similarly, in King we held that “individuals have a clearly established Fourth Amendment right
to be free from malicious prosecution by a defendant who has made, influenced or participated in
the decision to prosecute the plaintiff by, for example, knowingly or recklessly making false
statements that are material to the prosecution either in reports or in affidavits filed to secure
warrants.” 852 F.3d at 582–83 (quoting Webb, 789 F.3d at 660, 665) (internal quotation marks
omitted). In light of the foregoing, we conclude that Miller had a clearly established Fourth
 No. 17-5021                            Miller v. Maddox                                  Page 13


Amendment right to be free from seizure and prosecution based on fabricated evidence, and that
Maddox violated these rights by using his false statements as a basis for establishing probable
cause, resulting in the initiation of prosecution against her. Maddox is, therefore, not entitled to
qualified immunity.

                                                VI.

       For the reasons discussed above, we REVERSE the grant of summary judgment in
Maddox’s favor and REMAND for further proceedings consistent with this opinion.